Name: Commission Regulation (EEC) No 2510/90 of 30 August 1990 fixing, for peas, field beans and sweet lupins, the level of estimated production for the 1990/91 marketing year, the level of actual production for the 1989/90 marketing year, and the adjustment to be made to the amount of the aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 237/8 Official Journal of the European Communities 1 . 9 . 90 COMMISSION REGULATION (EEC) No 2510/90 of 30 August 1990 fixing, for peas, field beans and sweet lupins, the level of estimated production for the 1990/91 marketing year, the level of actual production for the 1989/90 marketing year, and the adjustment to be made to the amount of the aid Article 2 For the 1989/90 marketing year, the actual production of peas, field beans and sweet lupins intended to qualify for aid is hereby fixed at 4 137 000 tonnes. Article 3 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1431 /82 of 18 May 1982 laying down special measures for peas, field beans and sweet lupins ('), as last amended by Regulation (EEC) No 1104/88 (2), and in particular Article 3a (6) thereof, Whereas Article 24a of Commission Regulation (EEC) No 3540/85 of 5 December 1985 laying down detailed rules for the application of the special measures for peas, field beans and sweet lupins (3), as last amended by Regulation (EEC) No 2249/90 (*), specifies the factors which must be fixed in order to implement the system of maximum guaranteed quantities ; whereas the level of estimated production for the 1990/91 marketing year, the level of actual production for the 1989/90 marketing year, and the consequent adjustment to be applied to the aid for the 1990/91 marketing year, should be fixed on the basis of the available data ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Dried Fodder, For the 1990/91 marketing year, the adjustment to be made to the amount of the aid is hereby fixed at :   ECU 5,90 per 100 kilograms for peas and field beans,   ECU 6,52 per 1 00 kilograms for sweet lupins. The minimum price of each product is consequently reduced by the same amount as the adjustment, to be made to the amount of the aid. Article 4 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 July 1 990 . HAS ADOPTED THIS REGULATION : Article 1 For the 1990/91 marketing year, the estimated production of peas, field beans and sweet lupins intended to qualify for aid is hereby fixed at 4 833 000 tonnes. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 30 August 1990 . For the Commission Ray MAC SHARRY Member of the Commission (&lt;) OJ No L 162, 12. 6 . 1982, p. 28 . (2) OJ No L 1 10 , 29. 4. 1988 , p. 16 , (') OJ No L 342, 19 . 12. 1985, p. 1 . (4) OJ No L 203 , 1 . 8 . 1990, p. 56.